DETAILED ACTION
	The current Office Action is in response to the papers submitted 10/30/2020.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 discloses in response to determining the number is greater than a threshold sending a write request to the first storage apparatus so that data is written from a log into a memory table.  Base claim 1 discloses the same determining step that results in data being written from the log to the first storage apparatus.  The log and 
All remaining claims are rejected for similar reasons as claim 3 for containing similar language as claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 8 – 11, and 15 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy.
Regarding claim 1, Lyakhovitskiy teaches determining, by a system [100, Fig 1] comprising a processor [106, Fig 1], a number of at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache] of a storage system [112 and 122, Fig 1; The cache drives and main storage drives make up a storage system], each of the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated main storage drive is a storage apparatus] being persistent [Paragraphs 0013 and 0022; Both a SSD and a hard drive are non-volatile] and storing a log [112, Fig 1] that comprises record entries of to-be-stored data [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives]; and
in response to determining that the number is greater than a threshold number, writing the to-be-stored data into a corresponding memory table [122, Fig 1; Paragraphs 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives] from the log [112, Fig 1] where the to- be-stored data is located [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives], wherein data in the memory table will be written to a second storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated main storage drive is a storage apparatus] of the storage system [112 and 122, Fig 1; Paragraph 0031; MPEP 2111.04(II); The cache drives and main storage drives make up a storage system.  Data in one main storage drive is written to another main storage drive.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number being greater than a threshold number which is not required].
Regarding claim 2, Lyakhovitskiy the storage system [112 and 122, Fig 1; The cache drives and main storage drives make up a storage system] comprises a plurality of persistent storage apparatuses [Paragraphs 0013 and 0022; Both a SSD and a hard drive are non-volatile], and determining the number of the at least one first storage apparatus comprises [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache]:
receiving an acknowledgment message from one of the plurality of persistent storage apparatuses [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus], the acknowledgment message indicating that the log [112, Fig 1] stored in the persistent storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus] comprises the record entries of the to-be-stored data [Paragraphs 0013, 0022 – 0023, 0030 - 0035; The cache is a log of data that is to be written to the hard drives.  Know how many rows are in each cache is an acknowledgment that the log stores data to be written the main storage drive]; and
determining the persistent storage apparatus as the first storage apparatus [Paragraphs 0030 – 0035; The first cache and main storage that is accessed is determined to be the first].
Regarding claim 3, Lyakhovitskiy teaches writing the to-be-stored data into the corresponding memory table [122, Fig 1; Paragraphs 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives] from each log [112, Fig 1; Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives] comprises:
in response to determining that the number is greater than the threshold number, sending a write request to the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus], so that the to-be-stored data is written from the log [112, Fig 1] of the at least one first storage apparatus [112 and 122, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus] into the corresponding memory table [112 and 122, Fig 1; Paragraphs 0030 – 0035; MPEP 2111.04(II); A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache when a certain number of drives are identified as having related data in a cache to write to the drive.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number being greater than a threshold number which is not required].
Regarding claim 4, Lyakhovitskiy teaches in response to determining that the number is not greater than the threshold number, removing the record entries of the to-be-stored data from each log [112, Fig 1; Paragraph 0034; Entries are removed from the log when the number is less than the threshold, such as 8, until another threshold is reached].
Claims 8 – 11 and 15 - 18 are the corresponding device and program product of claims 1 – 4 and are rejected using the same prior art using similar reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 6, 12 – 13, and 19 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy as applied to claims 1, 8, and 15 above, and further in view of Mandic (Pat 10,521,309) referred to as Mandic.
Regarding claim 5, Lyakhovitskiy teaches writing the to-be-stored data into a corresponding memory table [122, Fig 1; Paragraphs 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives] from the log [112, Fig 1] where the to- be-stored data is located [Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives].
However, Lyakhovitskiy may not specifically disclose the limitations of determining a size of stored data in the memory table and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the memory table from the first storage apparatus where the memory table is located to the second storage apparatus.
Mandic discloses determining a size of stored data [308, Fig 3] in the memory table and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the memory table from the first storage apparatus where the memory table is located [308 and 310, Fig 3; Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The memory in the client that stores the source data is the first storage apparatus and the location in the memory is the memory table.  When the size of identified files reaches a threshold size the associated backup buffer is sent to backup the data in the files] to the second storage apparatus [102, Fig 1; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of the size of the stored data is greater than a threshold size which is not required].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mandic in Lyakhovitskiy, because it increases the backup speed by increasing the reading of sequential data [Column 2, Lines 21 – 53].
With regard to claim 6, Mandic teaches the threshold size is determined based on a maximum capacity of the first storage apparatus where the memory table is located [Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The size of the identified files at most can be the capacity of the storage device they are on meaning the threshold would be less than the capacity or the size would never trigger the backup operation].
Claims 12 – 13 and 19 - 20 are the corresponding device and program product of claims 5 – 6 and are rejected using the same prior art using similar reasoning.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy as applied to claim 1 and 8 above, and further in view of Anonymous (Overview) referred to as Anonymous.
With regard to claim 7, Lyakhovitskiy teaches in response to determining that the number is greater than a threshold number, writing the to-be-stored data into a corresponding memory table [122, Fig 1; Paragraphs 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives]
However, Lyakhovitskiy may not specifically disclose the limitation of the memory is a part of a tree structure of the storage system.
Anonymous discloses the memory is a part of a tree structure of the storage system [Pages 1 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Lyakhovitskiy, because the structure is quick to search along with insertion and deletion operations being as fast as a linked list [Page 1].
Claim 14 is the corresponding device claim of claim 7 and is rejected using the same prior art using similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136